Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-10-2008

Lewis v. Williamson
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-1613




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Lewis v. Williamson" (2008). 2008 Decisions. Paper 1771.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1771


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
BLD-55                                                          NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                      No. 07-1613


                                   ELAN C. LEWIS,
                                                      Appellant

                                            v.

                    TROY WILLIAMSON, Warden USP Lewisburg;
                         UNITED STATES OF AMERICA


                    On Appeal From the United States District Court
                        For the Middle District of Pennsylvania
                               (D.C. Civ. No. 06-cv-01832)
                     District Judge: Honorable Thomas I. Vanaskie


 Submitted For Possible Summary Action Under Third Circuit LAR 27.4 and I.O.P. 10.6
                                November 16, 2007

                Before: McKEE, RENDELL and SMITH, Circuit Judges

                            (Opinion Filed: January 10, 2008)


                                       OPINION


PER CURIAM

      Elan C. Lewis appeals from an order of the United States District Court for the

Middle District of Pennsylvania denying his petition filed pursuant to 28 U.S.C. § 2241.

We will grant the appellee’s motion to summarily affirm.
       Lewis, an inmate at the United States Penitentiary in Lewisburg, Pennsylvania,

was convicted of drug trafficking and related charges in the United States District Court

for the Eastern District of Virginia; he was sentenced to life imprisonment. He then

unsuccessfully challenged his conviction and sentence on direct appeal and in a motion to

vacate under 28 U.S.C. § 2255. In July 2000, Lewis filed a petition pursuant to 28 U.S.C.

§ 2241 in the United States District Court for the Middle District of Pennsylvania. He

alleged that his convictions under 21 U.S.C. § 841(b)(1) violated the dictates of Apprendi

v. New Jersey, 530 U.S. 466 (2000), in that the jury made no finding of a specific amount

of cocaine base. The District Court dismissed the § 2241 petition and this Court affirmed,

concluding that § 2255 was not inadequate or ineffective for Lewis to raise his Apprendi

claims. See Lewis v. Romine, C.A. No. 01-4058 (3d Cir. Nov. 21, 2003) (citing Okereke

v. United States, 307 F.3d 117, 120-121 (3d Cir. 2002)).

       In September 2006, Lewis filed another § 2241 petition alleging that the trial court

“lacked jurisdiction to impose a mandatory sentence.” Lewis stressed that he was basing

his claim on United States v. Gonzalez, 420 F.3d 111 (2d Cir. 2005), rather than

Apprendi. In Gonzalez, the Second Circuit ruled that “[t]he drug quantities specified in

21 U.S.C. § 841 are elements that must be pleaded and proved to a jury or admitted by a

defendant to support any conviction on an aggravated drug offense, not simply those

resulting in sentences that exceed the maximum otherwise applicable.”

       Of course, we are not bound by the Second Circuit’s decision in Gonzalez. In

addition, a habeas petitioner can seek relief under § 2241 only if the remedy provided by

                                             2
§ 2255 is “inadequate or ineffective to test the legality of [the] detention.” See 28 U.S.C.

§ 2255 ¶ 5. A § 2255 motion is not “inadequate or ineffective” merely because the

petitioner can not meet the stringent gate keeping requirements of § 2255, Okereke v.

United States, 307 F.3d 117, 120 (3d Cir. 2002), or because the sentencing court does not

grant relief, Cradle v. United States ex rel. Miner, 290 F.3d 536, 539 (3d Cir. 2002) (per

curiam). Rather, the “safety valve” provided under § 2255 is extremely narrow and has

been held to apply in unusual situations, such as those in which a prisoner has had no

prior opportunity to challenge his conviction for a crime later deemed to be non-criminal

by an intervening change in law. See Okereke, 307 F.3d at 120 (citing In re Dorsainvil,
119 F.3d at 251).

       We agree with the District Court that Lewis has not demonstrated such a limitation

in § 2255’s scope or procedure here. As this Court noted in Okereke, Apprendi dealt with

sentencing, and did not render drug convictions non-criminal. Id. Similarly, because

Lewis’ claim under Gonzalez does not render his offense of conviction non-criminal, it

does not fall within the “inadequate or ineffective” safety valve of § 2255. Therefore, the

District Court properly dismissed the petition.

       Accordingly, as there is no substantial question presented by this appeal, we will

grant the appellee’s motion to summarily affirm.1 Third Circuit LAR 27.4; Third Circuit

I.O.P. 10.6.




   1
    Lewis’ motion to reopen his appeal and his motion to proceed in forma pauperis are
granted.